Exhibit 10.3

 

SECOND AMENDMENT TO
FIFTH AMENDED AND RESTATED SERIES 2009-VFN INDENTURE SUPPLEMENT

 

This SECOND AMENDMENT TO FIFTH AMENDED AND RESTATED SERIES 2009-VFN INDENTURE
SUPPLEMENT, dated as of September 28, 2018 (this “Amendment”), is made between
World Financial Capital Master Note Trust, a Delaware statutory trust, as
issuer  (the “Issuer”), and U.S. Bank National Association (successor to
Deutsche Bank Trust Company Americas), not in its individual capacity but solely
as indenture trustee (the “Indenture Trustee”) under the Master Indenture, dated
as of September 29, 2008, as supplemented by Supplemental Indenture No. 1 to
Master Indenture, dated as of August 17, 2012, Supplemental Indenture No. 2 to
Master Indenture, dated as January 4, 2013, and Supplemental Indenture No. 3 to
Master Indenture, dated as of September 1, 2017, each between the Issuer and the
Indenture Trustee, and as further amended, restated or otherwise modified from
time to time (the “Master Indenture”).  Capitalized terms used and not otherwise
defined in this Amendment are used as defined in the Master Indenture, as
supplemented by that certain Fifth Amended and Restated Series 2009-VFN
Indenture Supplement, dated as of November 1, 2016, between the Issuer and the
Indenture Trustee (as amended, restated or otherwise modified from time to time,
the “Indenture Supplement”).

 

Background

 

A.     The parties hereto have entered into the Master Indenture and the
Indenture Supplement.

 

B.     The parties hereto wish to amend the Indenture Supplement as set forth in
this Amendment.

 

Agreement

 

1.     Amendment of the Indenture Supplement.  (a) Section 9.8 of the Indenture
Supplement is hereby amended by deleting clauses (b), (c), (d) and (e) in their
entirety and replacing them with the following new clause (b):

 

(b)     if the percentage equivalent of a fraction (A) the numerator of which is
the total Principal Receivables relating to any one Merchant as of the end of
any related Monthly Period and (B) the denominator of which is the aggregate
total Principal Receivables as of the end of such related Monthly Period exceeds
25%, the Transferor shall suspend the addition of the Automatic Additional
Accounts relating to such Merchant program until such time as such percentage is
less than or equal to 25%; provided,  however, that the co-branded portfolio for
Ulta Salon, Cosmetics & Fragrance, Inc. and any related Merchant and the
co-branded portfolio for BJ’s Wholesale (consumer) and any related Merchant
shall not be subject to the foregoing limitation.





 

Amendment to
Series 2009 VFN Indenture Supplement

--------------------------------------------------------------------------------

 



(b)   Clauses (f) and (g) of Section 9.8 of the Indenture Supplement are hereby
re-formulated as clauses (c) and (d) of Section 9.8 of the Indenture Supplement,
respectively.

 

2.     Binding Effect; Ratification.  (a)  This Amendment shall become
effective, as of the date first set forth above, when counterparts hereof shall
have been executed and delivered by the parties hereto, and thereafter shall be
binding on the parties hereto and their respective successors and assigns.

 

(b)     On and after the execution and delivery hereof, this Amendment shall be
a part of the Indenture Supplement and each reference in the Indenture
Supplement to “this Indenture Supplement” or “hereof”, “hereunder” or words of
like import, and each reference in any other Transaction Document to the
Indenture Supplement shall mean and be a reference to such Indenture Supplement
as amended hereby.

 

(c)     Except as expressly amended hereby, the Indenture Supplement shall
remain in full force and effect and is hereby ratified and confirmed by the
parties hereto.

 

3.     Miscellaneous.  (a)  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS.

 

(b)     Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.

 

(c)     This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same
agreement.  Counterparts of this Amendment may be delivered by facsimile or
electronic transmission.

 

(d)     Neither the Indenture Trustee nor the Owner Trustee shall be responsible
for the validity or sufficiency of this Amendment, nor for the recitals
contained herein.

 

(e)     Each of the parties hereto acknowledges and agrees that this Amendment
is being executed and delivered by BNY Mellon Trust of Delaware not individually
but solely and exclusively in its capacity as Owner Trustee on behalf of the
Issuer for the purpose and with the intention of binding Issuer. No obligations
or liabilities hereunder shall run against BNY Mellon Trust of Delaware in its
individual capacity or against its properties or assets. Under no circumstances
shall BNY Mellon Trust of Delaware be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Amendment or any other related documents.

 

[Signature Pages Follow]

 



2

Amendment to

Series 2009 VFN Indenture Supplement

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

 

 

WORLD FINANCIAL CAPITAL MASTER NOTE

 

TRUST, as Issuer

 

 

 

By:  BNY Mellon Trust of Delaware, not in its

 

individual capacity, but solely as Owner Trustee

 

 

 

By: /s/ Kristine K. Gullo

 

Name:  Kristine K. Gullo

 

Title:  Vice President

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, not in its

 

individual capacity, but solely as Indenture Trustee

 

 

 

By: /s/ Mirtza J. Escobar

 

Name:  Mirtza J. Escobar

 

Title:  Vice President

 

 

S-1

--------------------------------------------------------------------------------